DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is filed 10/12/2020 is a continuation of 15879588, filed 01/25/2018, now U.S. Patent #10803204 and having 1 RCE-type filing therein.
Claims 1—20 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1—20 of U.S. Patent No. 10803204. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite broader versions of the patented claims.

Please see Claim Comparison Table Below:
Instant Application
USP 10803204
1. A system, comprising: a computing system having one or more processors coupled with memory, configured to: 
validate a plurality of objects for use in preventing data breach or exfiltration;

incorporate, into each respective object of the plurality of objects, a corresponding first object identifier and a first signature for the respective object; 


select, for a user, a subset of objects from the plurality of objects, each object in the subset to maintain the corresponding first object identifier and the first signature; 
identify, for an object accompanied by content to be evaluated, a second object identifier and a second signature of the object as belonging to the subset of objects; and 
verify, responsive the identification, whether the object has been tampered with, by comparing the second object identifier and the second signature of the object against the corresponding first object identifier and the first signature of a corresponding object of the plurality of objects. 
1. A system for defining and securely sharing objects for use in preventing data breach or exfiltration, the system comprising:
memory configured to store a plurality of objects for use in preventing data breach or exfiltration; 
a validation engine executable on one or more processors, the validation engine configured to: validate the plurality of objects for use in preventing data breach or exfiltration; incorporate, into each respective object of the plurality of objects, an object identifier and a signature for the respective object; 
generate a subset of the plurality of objects for use by a first user in managing data loss prevention, each object in the subset maintaining the corresponding object identifier and signature; 
store, in the memory, the plurality of objects as a superset of objects corresponding to the generated subset; and 
an evaluation engine executable on the one or more processors, the evaluation engine configured to: responsive to identifying that one or more object identifiers and signatures in a received set of objects belong to the subset of objects corresponding to the stored superset, verify whether any object in the received set has been tampered with, by checking whether each object identifier and signature of each object in the received set matches that of a corresponding object in the stored superset, wherein the received set of objects is accompanied with content to be evaluated; and evaluate the content using the stored superset of objects, responsive to verifying that none of the objects in the received set has been tampered with.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—7, 9—17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “McClintock” et al. [US 9591023 B1] in view of “Naqvi” et al. [2018/0150647 A1].

Regarding Claim 1. McClintock disclose A system, comprising: a computing system having one or more processors coupled with memory (Abstract; FIGS.1—3), configured to: 
validate a plurality of objects for use in preventing data breach or exfiltration [McClintock disclose “Data sets” (FIGS.1—3); and Detecting a breach affecting retrieval data 402, 602, 802 (FIGS. 4, 6, 8)]; and incorporate, into each respective object of the plurality of objects, a corresponding first object identifier and a first signature for the respective object [McClintock disclose spurious data having characteristics; i.e., identifier and signature (see 322, 506, 706-708 in FIGS.3, 5, 7 respectively)]; 

McClintock may not expressly disclose; but, Naqvi, analogues art, disclose select, for a user, a subset of objects from the plurality of objects, each object in the subset to maintain the corresponding first object identifier and the first signature [Naqvi disclose Data store (see FIG.2) as subsets];


McClintock in view of Naqvi further disclose, 
identify, for an object accompanied by content to be evaluated, a second object identifier and a second signature of the object as belonging to the subset of objects [see FIG.3, where McClintock disclose detecting breach]; and verify, responsive the identification, whether the object has been tampered with, by comparing the second object identifier and the second signature of the object against the corresponding first object identifier and the first signature of a corresponding object of the plurality of objects [McClintock disclose evaluating characteristics matching (see for e.g., 508, 606, 708 of FIGS.5, 6, 7 respectively)]. 
Claim 11 is rejected for the same rationale applied in rejecting claim 1.

McClintock in view of Naqvi further disclose claims 2-3 & 12-13. The system/method, wherein the computing system is further configured to determine, responsive to at least one of the second object identifier or the second signature not matching the corresponding first object identifier and the first signature of the corresponding object, that the object has been tampered with; and determine, responsive to the second object identifier and the second signature matching the corresponding first object identifier and the first signature of the McClintock disclose evaluating characteristics matching (see for e.g., 508, 606, 708 of FIGS.5, 6, 7 respectively)]. 

McClintock in view of Naqvi further disclose claims 4-5 & 14-15. The system/method, wherein the computing system is further configured to evaluate, responsive to the verifying that the object has not been tampered with, the content accompanying the object in accordance with definitions of the object; and detect, from evaluation of the content in accordance with the object, an issue or a potential issue in operation of the plurality of objects [see par.00296, 0399, … where Naqvi disclose pattern, character etc.]. The motivation to combine is the same as that of claim 1 above.

McClintock in view of Naqvi further disclose claims 6-7 & 16-17. The system/method, wherein the computing system is further configured to incorporate, into each respective object of the plurality of objects, a corresponding status of the respective object, the status indicating a development stage of the respective object; and verify, responsive the identification, whether the object has been tampered with by comparing a status of the object against a status of a corresponding object of the plurality of objects [McClintock disclose evaluating characteristics matching (see for e.g., 508, 606, 708 of FIGS.5, 6, 7 respectively)]. 

McClintock in view of Naqvi further disclose claims 9-10 & 19-20. The system/method, wherein the computing system is further configured to validate the plurality of objects for use, by determining that each object in the plurality of objects is well-formed in accordance with a see par.00296, 0399, … where Naqvi disclose pattern, character etc.]. The motivation to combine is the same as that of claim 1 above.

Allowable Subject Matter
Claims 8 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if, (i) they are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above double patenting rejection is overcome (i.e., terminal disclaimer is filed).
The following is a statement of reasons for the indication of allowable subject matter:  McClintock and Naqvi do not disclose wherein the computing system is further configured to generate the subset of objects by at least one of: removing at least a portion of an object to be included in the subset; or hiding at least the portion of the object to be included in the subset. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for example, US 2019/0356691 A1, El-Moussa is directed to A computer implemented method to detect a data breach in a network-connected computing system, the method including storing, at a trusted secure computing device, at least a portion of network traffic communicated with the computer system; the computing device generating a copy of data distributed across a network; the computing device identifying information about 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/AMARE F TABOR/Primary Examiner, Art Unit 2434